Citation Nr: 1437362	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  11-08 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include tendonopathy, rotator cuff arthropathy, rotator cuff tear, and degenerative joint disease, and to include as secondary to the service-connected cervical spine disability.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to June 1970.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO had denied the claim for service connection for right shoulder tendonopathy; however, the Board has broadened the claim pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), based on the medical evidence of record.  See e.g., August 2012 VA treatment record.  

The Board notes that the Veteran requested a change in representation in August 2013, more than 90 days after certification of the appeal to the Board.  See August 2013 Representative Statement.  The Board has found that the new representative's facilitation of representation of the Veteran at the Board hearing is good cause to accept the change in representation.  Accordingly, the Board honors the change in representation.  See 38 C.F.R. § 20.1304 (2013).  

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered, including the transcript of the August 2013 Board hearing presided over by the undersigned Acting Veterans Law Judge.  

The issue of service connection for a neurological impairment of the right upper extremity, to include as secondary to the cervical spine disability has been raised by the record but has not been addressed by the Agency of Original Jurisdiction (AOJ).  See February 2011 rating decision (considered decreased sensation in right upper extremity but did not consider reports of other radicular symptoms, numbness and tingling); see e.g., July 2009 VA treatment record.  The Board does not have jurisdiction over this matter and refers it to the AOJ for appropriate action.  

The issue of entitlement to service connection for a right shoulder disability, to include tendonopathy, rotator cuff arthropathy, rotator cuff tear, and degenerative joint disease, and to include as secondary to the service-connected cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

In August 2013, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for right ear hearing loss is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran of entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2013); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2013).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn in writing the appeal of entitlement to service connection for right ear hearing loss.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal, and it is dismissed.


ORDER

The appeal of the issue of entitlement to service connection for right ear hearing loss is dismissed.


REMAND

The Veteran asserts that he has a right shoulder disability that is related to service.  The Board notes that the Veteran received the Purple Heart, and VA has conceded his in-service injuries.  See February 2011 statement of the case.  The Veteran has reported that his shoulder pain began in service and has continued since service, and his shoulder problems began with his upper back problems.  See e.g., January 2009 and November 2009 Veteran statements.   

The Veteran was afforded a VA examination in April 2010 that was inadequate as the examiner's opinion that the Veteran's right shoulder disability is not related to service was based on the lack of service treatment records showing a right shoulder injury in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Further, the examiner noted that he did not review the Veteran's private treatment records.  Therefore, the Veteran should be afforded a new VA examination to determine the nature and etiology of a right shoulder disability, to include tendonopathy, rotator cuff arthropathy, rotator cuff tear, and degenerative joint disease, and to include as secondary to the service-connected cervical spine disability.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Board notes that the RO requested from the National Personnel Records Center (NPRC) the in-service hospital treatment records from 1969 from Yokota Air Force Base, Japan, where the Veteran reports in-service hospitalization for the upper back and right shoulder.  The NPRC responded in November 2010 that these records are unavailable.  However, there is no indication that the RO undertook additional efforts to obtain these records or provided the Veteran with notice regarding the unavailability of these records, as is required under 38 C.F.R. § 3.159(e).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, via a 38 C.F.R. § 3.159(a) letter that fully addresses 38 C.F.R. § 3.310, and request that he provide information as to any outstanding treatment records regarding the right shoulder, specifically to include any private chiropractic treatment records.  See June 2001 private treatment record with Dr. M. A. C.  

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

2. Attempt to obtain inpatient clinical records pertaining to the hospitalization of the Veteran in 1969 in service in Kyoto, Japan (Yokota Air Force Base, Japan) from all appropriate sources, to include the Records Management Center.

All attempts to fulfill this development should be documented in the claims file.    

3. Obtain outstanding VA treatment records, to include records from December 2012 to present.  All records obtained must be added to the claims file.

4. If, after making reasonable efforts to obtain any outstanding non-Federal records, the AMC is unable to secure same, or if after continued efforts to obtain the above Federal records, the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

5. Afterwards, schedule the Veteran for a VA examination to determine the nature and etiology of a right shoulder disability.  Make the claims file available to the examiner for review of the case (to include records on Virtual VA and VBMS).  The examiner is asked to note that a complete case file review took place.  

(a) After conducting all necessary testing, provide an opinion as to the current nature and diagnosis(es) of the Veteran's right shoulder disability.  

In so doing, consider the diagnoses of tendonopathy, rotator cuff arthropathy, rotator cuff tear, and degenerative joint disease.  See e.g., July 2012 and August 2012 VA treatment records.  

(b) Provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that a right shoulder disability is etiologically related to service.

Regarding degenerative joint disease/ arthritis, provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that right shoulder arthritis manifested in service or within one year after separation from service. 

The examiner's attention is invited to the following:

1) The Veteran's receipt of the Purple Heart and the VA's concession of the Veteran's in-service injuries.  See February 2011 statement of the case.

2) The Veteran's reports that his shoulder pain began in service and has continued since service, and post-service treatment thereof since about 1972.   See e.g., January 2009 and November 2009 Veteran statements.  

(a) If a right shoulder disability is not related to service, opine whether it is at least as likely as not (probability of 50 percent) that a right shoulder disability was caused by the cervical spine disability.  

The examiner's attention is invited to the Veteran's reports that his right shoulder pain has always been present with his upper back pain.  See e.g., November 2009 Veteran statement. 

(b) If a right shoulder disability is not related to service or the cervical spine disability, opine whether it is at least as likely as not (probability of 50 percent) that a right shoulder disability was aggravated (i.e., worsened) beyond the natural progress by the cervical spine disability.  

The examiner must provide a complete rationale for all opinions expressed, in a typewritten report.  Please note that a lack of medical documentation in service alone is not sufficient to render lay evidence not credible.  

6. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claim on appeal and furnish the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


